DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24 and 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,915,717. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-26, 33, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duron (US 2005/0084003), and further in view of Wittenberg (US 4,926,185).
Regarding claims 24, 33, Duron discloses a method and circuitry for communicating with a radio frequency identification (RFID) transponder using a RFID reader (Para. 14), the RFID reader comprising 
a detector circuit (Para. 18), 
a plurality of active filter stages (Para. 20-21), and 
the method comprising: 
transmitting a command signal from an RFID reader to the RFID transponder (Para. 16-17); 
detecting, with the detector circuit, a response signal transmitted by the RFID transponder in response to the command signal; filtering the detected response signal using the active filter stages (Para. 18-21); and 
demodulating, at the RFID reader, the filtered response signal to provide digital data received from the RFID transponder transmitted in the response signal (via reader control 30 as microcontroller, Para. 19 and 14).
Duron fails to disclose a detector-muting switch arranged between the detector circuit and the active filter stages; the method further comprising: the transmitting being performed while the detector-muting switch is closed to mute a signal from the detector circuit to the active filter stages; after transmitting the command signal, opening the detector-muting switch; and while the detector-muting switch is open, detect the response signal.
Wittenberg teaches a radio communication system including switches disposed between the detector and filter stage to decouple the filter stage from the detector circuit during signal transmission and couple the filter stage from the detector circuit during signal reception to isolate transmission and reception signals. (see Fig. 1; col. 2, lines 51-58).
Combining known prior arts to produce predictable results is considered obvious to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Duron to include a detector-muting switch arranged between the detector circuit and the active filter stages; the method further comprising: the transmitting being performed while the detector-muting switch is closed to mute a signal from the detector circuit to the active filter stages; after transmitting the command signal, opening the detector-muting switch; and while the detector-muting switch is open, detect the response signal in order to prevent signal interference during signal transmission and reception, thereby improve performance.
Regarding claims 25, 34, section VI of MPEP 2144.04 states that duplication of parts is considered obvious unless a new and unexpected result is produced. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Duron and Wittenberg to include wherein each of the active filter stages have a corresponding filter stage-muting switch, and each of the corresponding filter stage-muting switches are closed during the transmitting of the command signal to prevent signal interference, thereby improve performance.
	Regarding claim 26, Duron and Wittenberg discloses wherein each of the filter stage-muting switches are opened after transmitting the command signal (to allow signal reception, see rejection of claim 24 above).
Claims 27-29, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duron in view of Wittenberg, and further in view of Uozumi (US 2003/0057279).
Regarding claims 27, 35, Duron and Wittenberg fail to disclose wherein the filter stage-muting switches are opened sequentially.
Uozumi teaches switches of a tag can be operated sequentially (Para. 142).
Combining known prior arts to produce predictable results is considered obvious to one of ordinary skill in the art. 
From the teachings of Uozumi, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Duron and Wittenberg to include wherein the filter stage-muting switches are opened sequentially in order to ensure orderly operation of the transponder.
Regarding claim 28, Uozumi already teaches operating the switches sequentially. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Duron, Wittenberg and Uozumi to include wherein the detector-muting switch is opened prior to opening the filter stage-muting switches in order to open all the switches sequentially to ensure orderly operation of the transponder.
Regarding claim 29, Duron discloses the active filter stages are arranged in series (via Low pass filter 160Q and band pass filter 180Q, Fig. 2) and the filter stage-muting switches of the active filter stages are opened sequentially starting with the active filter stage closest to the detector circuit (see rejection of claims 27-28 above).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duron in view of Wittenberg and Uozumi, and further in view of Samelis (US 2002/0142790).
Regarding claim 30, Duron, Wittenberg and Uozumi fail to disclose the opening of the filter stage-muting switch of a subsequent of the active filter stages coincides with an output of the prior active filter stage.
Samelis teaches opening a switch to coincide with an output of a prior active filter stage (Para. 29).
From the teachings of Samelis, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Duron, Wittenberg and Uozumi to include the opening of the filter stage-muting switch of a subsequent of the active filter stages coincides with an output of the prior active filter stage in order to prevent premature operation of the muting switch, thereby ensure orderly circuit operation.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duron in view of Wittenberg and Uozumi, and further in view of Vandegraaf (US 5,450,622).
Regarding claim 31, Duron, Wittenberg and Uozumi fail to disclose wherein a relative timing of the opening of the filter stage-muting switches is determined by the microcontroller of the RFID reader.
Vandegraaf teaches including a microcontroller to control the operation of switches in a device (Col. 7, lines 3-9).
From the teachings of Vandegraaf, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Duron, Wittenberg and Uozumi to include wherein a relative timing of the opening of the filter stage-muting switches is determined by the microcontroller of the RFID reader in order to ensure proper operation of the switches, thereby improve stability.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duron in view of Wittenberg, and further in view of Samelis (US 2002/0142790).
Regarding claim 32, Duron discloses the active filter stages are arranged in series and each include an output device having a corresponding settling time for a transient response to an input signal (via Low pass filter 160Q and band pass filter 180Q including inherent settling time in response to an input signal, Fig. 2).
But Duron and Wittenberg fail to disclose opening of the filter stage-muting switch of a subsequent of the active filter stages coincides with an output of the prior active filter stage.
Samelis teaches opening a switch to coincide with an output of a prior active filter stage (Para. 29).
From the teachings of Samelis, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Duron and Wittenberg to include the opening of the filter stage-muting switch of a subsequent of the active filter stages coincides with an output of the prior active filter stage in order to prevent premature operation of the muting switch, thereby ensure orderly circuit operation.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duron in view of Wittenberg, and further in view of Wiberg (US 2009/0207037).
Regarding claim 36, Duron and Wittenberg fail to disclose wherein each of the active filter stages comprises an operational amplifier and the filter stage-muting switch for each active filter stage is connected to short a feedback loop of the corresponding operational amplifier.
Wiberg teaches including an amplifier at a filter to improve the signal received at the filter and a switch connected to the filter is connected to short a feedback loop of the amplifier.
Section VI of MPEP 2144.04 states that duplication of parts is considered obvious unless a new and unexpected result is produced.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Duron and Wittenberg to include wherein each of the active filter stages comprises an operational amplifier in order to improve signals recevied and the filter stage-muting switch for each active filter stage is connected to short a feedback loop of the corresponding operational amplifier in order to turn off the amplifier when signal amplification is no longer needed.
Claims 37-40 rejected under 35 U.S.C. 103 as being unpatentable over Duron in view of Wittenberg, and further in view of Brain (US 5,311,100).
Regarding claim 37, the combination of Duron and Wittenberg fail to disclose each filter stage-muting switch comprises a respective pair of cascaded transistors.
Brain teaches a switch can be comprised of a pair of cascaded transistors (switch 72 comprising a pair of cascaded transistors Q1 and Q2, col. 6, lines 20-23).
Simple substitution of one known element for another to obtain predictable results is considered obvious to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Duron and Wittenberg to include each filter stage-muting switch comprises a respective pair of cascaded transistors in order to use a switch that is widely used.
Regarding claim 38, Wittenberg further teaches that circuits have a settling time after performing an operation (col. 3, lines 20-36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Duron, Brain and Wittenberg to include wherein the microcontroller is configured to monitor, after the end of the transmission of the command signal, an input of the active filter stages from the detector circuit to determine whether the detector circuit has settled, and establish a time interval before opening the detector-muting switch based whether the detector circuit has settled in order to improve signal reception by waiting until the elapsed of the settling time.
Regarding claim 39, section VI of MPEP 2144.04 states that duplication of parts is considered obvious unless a new and unexpected result is produced. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Duron, Brain and Wittenberg to include wherein the microcontroller is further configured to monitor an output of each of the active filter stages to determine whether each active filter stage has settled, and establish respective time intervals for closing the filter stage-muting switch each active filter stage based on whether the prior active filter stage has settled in order to improve signal transmission by waiting until the elapsed of the settling time.
Regarding claim 40, the combination of Duron and Wittenberg fail to disclose the detector-muting switch comprises a pair of cascaded transistors.
Brain teaches a switch can be comprised of a pair of cascaded transistors (switch 72 comprising a pair of cascaded transistors Q1 and Q2, col. 6, lines 20-23).
Simple substitution of one known element for another to obtain predictable results is considered obvious to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Duron and Wittenberg to include the detector-muting switch comprises a pair of cascaded transistors in order to use a switch that is widely used.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/               Primary Examiner, Art Unit 2689